                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DEMAREAK J. TURNER,                                   Case No. 18-cv-02289-JD
                                                        Plaintiff,
                                   8
                                                                                              ORDER OF DISMISSAL WITH
                                                 v.                                           LEAVE TO AMEND
                                   9

                                  10    SALINAS VALLEY STATE PRISON, et
                                        al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, a state prisoner, has filed a pro se civil rights complaint under 42 U.S.C. § 1983.

                                  14   The original complaint was dismissed with leave to amend and plaintiff has filed an amended

                                  15   complaint.

                                  16                                                DISCUSSION

                                  17           STANDARD OF REVIEW

                                  18           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  19   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  20   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  21   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  22   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  23   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  24   Cir. 1990).

                                  25           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  26   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                  27   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                  28   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a
                                   1   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above

                                   2   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   3   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   4   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   5   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   6   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   7   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                   8   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                   9           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                  10   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                  11   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  12           LEGAL CLAIMS
Northern District of California
 United States District Court




                                  13           Plaintiff states that he was denied family visiting privileges due to an improperly issued

                                  14   Rules Violation Report (“RVR”) and defendants retaliated against him. California inmates are

                                  15   generally classified for placement and custody designation, and reclassified, if needed, for

                                  16   administrative or disciplinary reasons. Interests protected by the Due Process Clause may arise

                                  17   from two sources-the Due Process Clause itself and laws of the states. See Meachum v. Fano, 427

                                  18   U.S. 215, 223-27 (1976). Changes in conditions so severe as to affect the sentence imposed in an

                                  19   unexpected manner implicate the Due Process Clause itself, whether or not they are authorized by

                                  20   state law. See Sandin v. Conner, 515 U.S. 472, 484 (1995). Deprivations authorized by state law

                                  21   that are less severe or more closely related to the expected terms of confinement may also amount

                                  22   to deprivations of a procedurally protected liberty interest, provided that (1) state statutes or

                                  23   regulations narrowly restrict the power of prison officials to impose the deprivation, i.e. give the

                                  24   inmate a kind of right to avoid it, and (2) the liberty in question is one of “real substance.” See id.

                                  25   at 477-87. Generally, “real substance” will be limited to freedom from (1) a restraint that imposes

                                  26   “atypical and significant hardship on the inmate in relation to the ordinary incidents of prison life,”

                                  27   id. at 484, or (2) state action that “will inevitably affect the duration of [a] sentence,” id. at 487.

                                  28           “Within the prison context, a viable claim of First Amendment retaliation entails five basic
                                                                                           2
                                   1   elements: (1) An assertion that a state actor took some adverse action against an inmate

                                   2   (2) because of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate's

                                   3   exercise of his First Amendment rights, and (5) the action did not reasonably advance a legitimate

                                   4   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote omitted).

                                   5   Accord Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995) (prisoner suing prison officials under

                                   6   § 1983 for retaliation must allege that he was retaliated against for exercising his constitutional

                                   7   rights and that the retaliatory action did not advance legitimate penological goals, such as

                                   8   preserving institutional order and discipline). The prisoner must show that the type of activity he

                                   9   was engaged in was constitutionally protected, that the protected conduct was a substantial or

                                  10   motivating factor for the alleged retaliatory action, and that the retaliatory action advanced no

                                  11   legitimate penological interest. Hines v. Gomez, 108 F.3d 265, 267-68 (9th Cir. 1997) (inferring

                                  12   retaliatory motive from circumstantial evidence).
Northern District of California
 United States District Court




                                  13          Plaintiff argues that he was improperly found guilty at a RVR hearing resulting in the loss

                                  14   of family visiting privileges. Plaintiff describes no other aspects of the punishment. Plaintiff has

                                  15   failed to demonstrate that the loss of family visiting privileges was an atypical and significant

                                  16   hardship related to ordinary prison life to state a constitutional violation. The amended complaint

                                  17   is dismissed with leave to amend to address the legal standards set forth above. Plaintiff also

                                  18   states that the RVR finding was due to retaliation, but he provides no allegations in support nor

                                  19   does he identify how defendants were involved. Plaintiff should address these deficiencies in a

                                  20   second amended complaint. Plaintiff’s allegations that defendants violated prison regulations and

                                  21   rules fail to state a constitutional violation and that claim is dismissed with prejudice.

                                  22                                              CONCLUSION

                                  23          1.      The amended complaint is DISMISSED with leave to amend. The second

                                  24   amended complaint must be filed within twenty-eight (28) days of the date this order is filed and

                                  25   must include the caption and civil case number used in this order and the words SECOND

                                  26   AMENDED COMPLAINT on the first page. Because an amended complaint completely replaces

                                  27   the original complaint, plaintiff must include in it all the claims he wishes to present. See Ferdik

                                  28   v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may not incorporate material from the
                                                                                          3
                                   1   original complaint by reference. Failure to amend within the designated time will result in the

                                   2   dismissal of this case.

                                   3          2.      It is the plaintiff’s responsibility to prosecute this case. Plaintiff must keep the

                                   4   Court informed of any change of address by filing a separate paper with the clerk headed “Notice

                                   5   of Change of Address,” and must comply with the Court’s orders in a timely fashion. Failure to

                                   6   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of

                                   7   Civil Procedure 41(b).

                                   8          IT IS SO ORDERED.

                                   9   Dated: November 19, 2018

                                  10

                                  11
                                                                                                      JAMES DONATO
                                  12                                                                  United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        DEMAREAK J. TURNER,
                                   4                                                          Case No. 18-cv-02289-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        SALINAS VALLEY STATE PRISON, et
                                   7    al.,
                                   8                   Defendants.

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on November 19, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Demareak J. Turner ID: K53249
                                       Salinas Valley State Prison
                                  18   P.O. Box 1050
                                       Soledad, CA 93960
                                  19

                                  20

                                  21   Dated: November 19, 2018

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          5
